CELEBREZZE, Circuit Judge
(dissenting).
The majority reverses the District Court’s finding that there was a “complete lack of any evidence” favorable to the Government. I disagree.
The estate of the deceased marshaled strong evidence as to the motivation for the contested gift. The estate demonstrated that the deceased wished to supplement her daughter’s income to enable her to continue the Wade family tradition of good works, United States v. Wells, 283 U.S. 102, 118-119, 51 S.Ct. *484446, 75 L.Ed. 887 (1931); that the deceased engaged in a lifetime pattern of giving to her daughters and grandchildren; Routzahn v. Brown, 95 F.2d 766 (6th Cir. 1938), cert. denied 290 U.S, 641, 54 S.Ct. 60, 78 L.Ed. 557; that the gift was but a small fraction of her taxable estate and hence unlikely that she was motivated by tax considerations, Black v. United States, 68 F.Supp. 74, 78 (D.C.), aff’d. 164 F.2d 96 (6th Cir. 1947); that at the time of the making of the gift the deceased was in excellent health, Hull’s Estate v. Commissioner of Internal Revenue, 325 F.2d 367, 368-370 (3d Cir. 1963); and that prior to the time of the gift the donee and her husband had solicited her mother’s financial support in her charitable endeavors notwithstanding her own substantial funds, Gamble v. Commissioner of Internal Revenue, 33 B.T.A. 94, 95-97 (1935), affd. 101 F.2d 565 (6th Cir. 1939). No evidence was introduced to discredit this testimony.
The Government introduced no witnesses of its own to refute the compelling and credible evidence on behalf of the estate. In that a verdict must be directed where there can be but one reasonable conclusion, the estate is entitled to a directed verdict unless the Government raises some evidence upon its own behalf. As the United States Supreme Court has instructed in Brady v. Southern Rwy. Co., 320 U.S. 476, 480, 64 S.Ct. 232, 234, 88 L.Ed. 239 (1943):
“When the evidence is such that without weighing the credibility of the witnesses there can be but one reasonable conclusion as to the verdict, the court should determine the proceeding by non-suit, directed verdict or otherwise in accordance with applicable practice without submission to the jury, or by judgment notwithstanding the verdict. By such direction of the trial the result is saved from the mischance of speculation over legally unfounded claims.”
Each of the inferences made by the Government are unwarranted “speculations” under the Brady standard:
The Government speculates as to what might have been the motive of the decedent with “some familiarity with federal tax laws” when she made the gift, notwithstanding specific unrebutted evidence of a lifetime pattern of giving and specific life motivations.
The Government further speculates as to what the decedent might have “said at the time of the execution” of the gift to her daughter, notwithstanding direct testimony that the decedent had indicated her intentions to make the gift months earlier and spoke of it on three different occasions prior to its actual execution. At those times, prior to execution, the decedent indicated her desire to afford her daughter the funds which would aid her in further substantial charitable endeavors.
The Government also speculates as to the “simultaneous timing” of the formal execution of the will, revocable trust and challenged gifts. It does so notwithstanding unchallenged testimony that a re-execution of those instruments was necessitated at the time of the challenged gift, because Ohio law did not permit subsequent modifications to a pour-over trust. Ohio General Code § 10504-4, § 10504.47. See, Bolles v. Toledo Trust Co., 144 Ohio St. 195, 210, 58 N.E.2d 381, 157 A.L.R. 1164 (1944). In that both the will and the revocable trust required re-execution at the time of the gift, it was simply a matter of convenience to undertake all the formalities of execution and delivery at the same time.
Finally, the Government speculates as to the “similarity in the dispositive pattern” of the aforementioned instruments. The record clearly shows that the effect of all the substantive changes in the instruments was to hasten the time and amounts of money to be received currently by the decedent’s daughter. This effect is singularly in accord with the stated purpose of the challenged gift — to further stimulate and encourage the decedent’s daughter toward a lifetime of charitable endeavors, as was the decedent’s family tradition.
*485The majority suggests that a verdict cannot be directed when the factual issue of “contemplation of death” is involved. I disagree. The facts in this case clearly rebutted the statutory presumption and overwhelmed the speculative inferences offered by the Government. I would affirm.